DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
EI-Tahan et al. (US 6,611,737) in view of Bruce et al. (US 2008/0255757)

Regarding Claims 1, 8 and 15. Tahan teaches a method for intelligent vessel trajectory planning and adapting by a processor, comprising (figs.1- 2 & 16-18): 
dynamically (i.e. adaptive) determining a trajectory of a vessel  (desired trajectory: fig. 2, 16-18) according to Environmental conditions (i.e. waves: fig. 1 & 2) using a surrogate wave model (sps), an Environmental model (i.e. Ship Module), one or more user defined constraints(electronic Chart), or a combination thereof (SPS: figs. 1-2 & 18).
Tahan does not explicitly teach Environmental conditions includes forecasted wave conditions, Environmental models includes wave forecasting model
Environmental conditions, i.e. waves includes forecasted wave conditions, Environmental models includes wave forecasting model (forecast of wave conditions: abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Tahan, Environmental conditions, i.e. waves includes forecasted wave conditions, Environmental models includes wave forecasting model, as taught by Bruce, so as to generate from the start point to the endpoint for the vessel to travel on using the model of the vessel and the forecast of the wave conditions, thus routing vessels in a manner to avoid treacherous environments.

Regarding Claims 2, 9 and 16. Tahan further teaches waves condition (fig. 1) within a selected area (i.e.  fig.20) associated with the vessel using the surrogate wave model (sps, neural network: col. 4, l. 5-15, fig. 2 & 18).
Tahan silent about forecasting the forecasted wave conditions within a selected area associated with the vessel using the model.
However, Bruce teaches forecasting the forecasted wave conditions within a selected area associated with the vessel using the model ((fig. 5-6, [0071]-[0072])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Tahan, forecasting the forecasted wave conditions within a selected area associated with the vessel using the model, as taught by Bruce, so as to generate from the start point to the endpoint for the 

Regarding Claims 3, 10 and 17. Tahan further teaches using the surrogate wave model for processing and prediction: fig 2
Tahan does not explicitly teach including receiving an operational wave forecast model from a wave forecasting center, in communication with the vessel, to assist the forecasting wave model to forecast the forecasted wave conditions.
However, Bruce further teaches including receiving an operational wave forecast model from a wave forecasting center (312: fig.3; [0059]), in communication with the vessel (304: fig. 3), to assist the forecasting wave model to forecast the forecasted wave conditions ([0071]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Tahan, including receiving an operational wave forecast model from a wave forecasting center, in communication with the vessel, to assist the forecasting wave model to forecast the forecasted wave conditions, as taught by Bruce, so as to generate from the start point to the endpoint for the vessel to travel on using the model of the vessel and the forecast of the wave conditions, thus routing vessels in a manner to avoid treacherous environments.

Regarding Claims 4, 11 and 18. Tahan further teaches (training a machine learning model using historical data to generate the surrogate wave model; 
 (col.4, l.5-40) or 
Tahan in view of Bruce further teaches forecasting the forecasted wave conditions using the surrogate wave model (see claim rejection of Claims 3, 10 and 17(as cited above)).

Regarding Claims 5, 12 and 19. Tahan further teaches including defining the one or more user defined constraints as a destination, a current route and current trajectory of the vessel, transportation costs, environmental factors and parameters, one or more parameters and features of the vessel, or a combination thereof (col.4, l. 23-41).

Regarding Claims 6, 13 and 20. Tahan further teaches determining wave and weather patterns and measurements within a defined area associated with the vessel from data collected from one or more sensors, internet of things (IoT) devices, or a combination thereof associated with the vessel; and applying the wave and wind patterns and measurements in the surrogate wave model (col. 3, l.52-col. 4, l.5).

Regarding Claims 7 and 14. Tahan further teaches including dynamically updating or adjusting the trajectory of the vessel according to updated parameters of the surrogate wave model, one or more updated user defined constraints, or a combination thereof (col.4, l.5-22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Tahan et al. Ship Predictor System (SPS), 2004
b) Qi et al. Trajectory Prediction of Vessels based on Data Mining and Machine Learning, 2015
c) Kraus et al. Ship classification based on trajectory data with machine-learning methods, 2018.
d) Vries  et al. Machine learning for vessel trajectories using compression, alignments and domain knowledge, 2012
e) Valsamis  et al. Employing traditional machine learning algorithms for big data streams  analysis: The case of object trajectory prediction, 2017

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864